DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
	The amendments filed on 7/14/2022 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Election/Restrictions
Claims 1-16, and 21-23 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-6, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/7/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradford Fritz on 7/29/2022.
In the Claims:
In Claim 5 ln 3, ln 5, and ln 5-6, please replace the limitation of “the first outermost finger electrodes” with --the first outermost finger electrode--
	In line 7, please replace the limitation of  “the second outermost finger electrodes’ with --the second outermost finger electrode--
	In line 10, please replace the limitation of “the at least one of the plurality of lead wires” with “at least one of the plurality of lead wires”
	In line 12, please replace the limitation of “the third part” with --a third part--
	In Claim 8 ln 2-3, please replace the limitation of “the first outermost finger electrodes” with --the first outermost finger electrode--
	In Claim 14 ln 9, please replace the limitation of “the first outermost finger electrodes” with --the two first outermost finger electrodes--
The following is an examiner’s statement of reasons for allowance:
	Lai (US Pub No. 2014/0166081) in view of Chou (US Pub No. 2013/0104956), DeGroot (US Pub No. 2013/0167910), and Kim (US Pub No. 2012/0138141) are the closest prior art.
	Lai et al. teaches a solar cell panel [Fig. 3, 0015] comprising:
a solar cell comprising a semiconductor substrate [315, Fig. 4, 0028], a conductive region [311, Fig. 4, 0028] formed in or on the semiconductor substrate [Fig. 4], and an electrode [See all of Fig. 3] connected to the conductive region [311, Fig. 4, 0028];
	Chou et al. teaches in figure 7, bus electrode [23 and 25, Fig. 7, 0039] comprising a line section and pad sections [Fig. 7]. Pad sections are 25, and line section is 23. The lead wire 31 is overlapping the line section of Chou et al. [Fig. 7]
	DeGroot et al. teaches the use of a lead wire 60 for connecting multiple solar cells in series, where the lead wires 60 are connected to the electrode a solar cells [Fig. 7,0045-0050], where the width of the lead wire is between 0.1 mm to 2.0 mm [0050] overlapping the claimed less than 500 um. The width is adjusted to optimize the total power of the solar cell [0048-0050]
Kim et al. teaches an electrode configuration wherein a plurality of the finger electrodes [720, Fig. 7-8, 0049] extending in the first direction within the first edge area [See dashed circle area of Fig. 8] are cut from each other in the first direction [See middle area of figure 8], and the busbar electrodes [710, Fig. 8, 0049] are not formed outside the outermost pad section [outermost pad section is area above the 710, fig. 8]. The configuration of Kim et al. is used to provide minimized loss of a light incident area, resulting in improved efficiency [0006-0007].
	Modified Lai et al. teaches limitations of claims 1 but does not disclose the limitations of “wherein the first additional electrode includes a first part extending in the first direction and a second part extending in the second direction, wherein each of the plurality of lead wires is overlapped with the line section and is positioned at the first edge area to be overlapped with at least a part of the first additional electrode, wherein each of the plurality of lead wires has a width greater than a width of the line section, wherein the plurality of the finger electrodes extending in the first direction within the first edge area are cut from each other in the first direction, and the busbar electrodes are not formed outside the first outermost pad section, and wherein a number of the plurality of pad sections is less than a number of intersections of the plurality of finger electrodes and the busbar electrodes.” in claim 1. 
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “wherein the first additional electrode includes a first part extending in the first direction and a second part extending in the second direction, wherein each of the plurality of lead wires is overlapped with the line section and is positioned at the first edge area to be overlapped with at least a part of the first additional electrode, wherein each of the plurality of lead wires has a width greater than a width of the line section, wherein the plurality of the finger electrodes extending in the first direction within the first edge area are cut from each other in the first direction, and the busbar electrodes are not formed outside the first outermost pad section, and wherein a number of the plurality of pad sections is less than a number of intersections of the plurality of finger electrodes and the busbar electrodes.” in claim 1 in conjunction with remaining limitations of the claim.
	Therefore; claims 1-16, and 21-23 are allowed.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726